Mr. Presiding Justice Fitch delivered the opinion of the court. 2. Physicians and surgeons, § 19*—when death of patient does not create presumption of negligence or lack of skill. The fact that a patient dies under the treatment of a physician does not raise a presumption of negligence or lack of skill on his part. 3. Physicians and surgeons, § 22*-—when evidence not sufficient to show negligence or want of skill. A physician cannot be held liable for the death of a patient under his treatment, where there is no evidence tending to show negligence or lack of skill on hti part sufficient to overcome the prima facie case in his favor, made by evidence that the treatment adopted by him was usual and customary.